

	

		II

		109th CONGRESS

		1st Session

		S. 1991

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Burr introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to establish a

		  financial assistance program to facilitate the provision of supportive services

		  for very low-income veteran families in permanent housing, and for other

		  purposes.

	

	

		1.Financial assistance for

			 supportive services for very low-income veteran families in permanent

			 housing

			(a)Short

			 titleThis Act may be cited

			 as the Services To Prevent Veterans

			 Homelessness Act.

			(b)PurposeThe purpose of this Act is to facilitate

			 the provision of supportive services for very low-income veteran families in

			 permanent housing.

			(c)Authorization

			 of financial assistance

				(1)In

			 generalSubchapter V of

			 chapter 20 of title 38, United States Code, is amended by adding at the end the

			 following new subchapter:

					

						2044.Financial

				assistance for supportive services for very low-income veteran families in

				permanent housing

							(a)Distribution of

				financial assistance

								(1)In

				generalThe Secretary shall provide financial assistance to

				eligible entities approved under this section to provide and coordinate the

				provision of supportive services described in subsection (b) for very

				low-income veteran families occupying permanent housing.

								(2)Per diem

				paymentsFinancial assistance under this section shall consist of

				per diem payments for each such family for which an approved eligible entity is

				providing or coordinating the provision of supportive services.

								(3)FormulaThe

				Secretary shall establish a formula to determine the rate of per diem payments

				to be provided with respect to very low-income veteran families provided

				supportive services under this section. This rate shall be adjusted not less

				than annually to reflect changes in the cost of living. In calculating the per

				diem formula under this paragraph, the Secretary may consider geographic cost

				of living variances, family size, and the cost of services provided.

								(4)PreferenceIn

				providing financial assistance under paragraph (1), the Secretary shall give

				preference to entities providing or coordinating the provision of supportive

				services for very low-income veteran families who are transitioning from

				homelessness to permanent housing.

								(5)Geographic

				distributionThe Secretary shall ensure that, to the extent

				practicable, financial assistance under this subsection is equitably

				distributed across geographic regions, including rural communities and tribal

				lands.

								(6)NoticeEach

				entity receiving financial assistance under this section to provide supportive

				services to a very low-income veteran family shall notify that family that such

				services are being paid for, in whole or in part, by the Department of Veterans

				Affairs.

								(7)Reporting

				requirementThe Secretary may require entities receiving

				financial assistance under this section to submit a report to the Secretary

				that describes the projects carried out with such financial assistance.

								(b)Supportive

				servicesThe supportive services referred to in subsection (a)

				are the following:

								(1)Services provided

				by an eligible entity or subcontractors that address the needs of very

				low-income veteran families occupying permanent housing, including—

									(A)outreach

				services;

									(B)health care

				services, including diagnosis, treatment, and counseling for mental health and

				substance abuse disorders and for post-traumatic stress disorder, if such

				services are not readily available through the Department of Veterans Affairs

				medical center serving the geographic area in which the veteran family is

				housed;

									(C)habilitation and

				rehabilitation services;

									(D)case management

				services;

									(E)daily living

				services;

									(F)personal

				financial planning;

									(G)transportation

				services;

									(H)vocational

				counseling;

									(I)employment and

				training;

									(J)educational

				services;

									(K)assistance in

				obtaining veterans benefits and other public benefits, including health care

				provided by the Department;

									(L)assistance in

				obtaining income support;

									(M)assistance in

				obtaining health insurance;

									(N)fiduciary and

				representative payee services;

									(O)legal services to

				assist the veteran family with reconsiderations or appeals of veterans and

				public benefit claim denials and to resolve outstanding warrants that interfere

				with the family's ability to obtain or retain housing or supportive

				services;

									(P)child

				care;

									(Q)housing

				counseling;

									(R)other services

				necessary for maintaining independent living; and

									(S)coordination of

				services under this paragraph.

									(2)Services

				described in paragraph (1) that are delivered to very low-income veteran

				families who are homeless and who are scheduled to become residents of

				permanent housing within 90 days pending the location or development of housing

				suitable for permanent housing.

								(3)Services

				described in paragraph (1) for very low-income veteran families who have

				voluntarily chosen to seek other housing after a period of tenancy in permanent

				housing, that are provided, for a period of 90 days after such families exit

				permanent housing or until such families commence receipt of other housing

				services adequate to meet their current needs, but only to the extent that

				services under this paragraph are designed to support such families in their

				choice to transition into housing that is responsive to their individual needs

				and preferences.

								(c)Application for

				financial assistance

								(1)In

				generalAn eligible entity seeking financial assistance under

				subsection (a) shall submit an application to the Secretary in such form, in

				such manner, and containing such commitments and information as the Secretary

				determines to be necessary to carry out this section.

								(2)ContentsEach

				application submitted by an eligible entity under paragraph (1) shall

				contain—

									(A)a description of

				the supportive services proposed to be provided by the eligible entity;

									(B)a description of

				the types of very low-income veteran families proposed to be provided such

				services;

									(C)an estimate of

				the number of very low-income veteran families proposed to be provided such

				services;

									(D)evidence of the

				experience of the eligible entity in providing supportive services to very

				low-income veteran families;

									(E)a description of

				the managerial capacity of the eligible entity to—

										(i)coordinate the

				provision of supportive services with the provision of permanent housing, by

				the eligible entity or by other organizations;

										(ii)continuously

				assess the needs of very low-income veteran families for supportive

				services;

										(iii)coordinate the

				provision of supportive services with the services of the Department;

										(iv)tailor

				supportive services to the needs of very low-income veteran families;

				and

										(v)continuously seek

				new sources of assistance to ensure the long-term provision of supportive

				services to very low-income veteran families.

										(3)Selection

				criteriaThe Secretary shall establish criteria for the selection

				of eligible entities to be provided financial assistance under this

				section.

								(d)Technical

				assistance

								(1)In

				generalThe Secretary shall provide training and technical

				assistance to participating eligible entities regarding the planning,

				development, and provision of supportive services to very low-income veteran

				families occupying permanent housing.

								(2)ContractsThe

				Secretary may provide the training described in paragraph (1) directly or

				through grants or contracts with appropriate public or nonprofit private

				entities.

								(e)FundingOf

				the amounts available each fiscal year to the Department for Medical Care for

				veterans, $25,000,000 shall be available in each such fiscal year to carry out

				the provisions of this section, of which not more than $750,000 may be used to

				provide technical assistance under subsection (d).

							(f)DefinitionsIn

				this section:

								(1)Consumer

				cooperativeThe term consumer cooperative has the

				meaning given such term in section 202 of the Housing Act of 1959 (12 U.S.C.

				1701q).

								(2)Eligible

				entityThe term eligible entity means—

									(A)a private

				nonprofit organization; or

									(B)a consumer

				cooperative.

									(3)HomelessThe term homeless has the

				meaning given the term in section 103 of the McKinney-Vento Homeless Assistance

				Act (42 U.S.C. 11302)).

								(4)Permanent

				housingThe term permanent housing means

				community-based housing without a designated length of stay.

								(5)Private

				nonprofit organizationThe term private nonprofit

				organization means—

									(A)any incorporated

				private institution or foundation—

										(i)no part of the

				net earnings of which inures to the benefit of any member, founder,

				contributor, or individual;

										(ii)which has a

				governing board that is responsible for the operation of the supportive

				services provided under this section; and

										(iii)which is

				approved by the Secretary as to financial responsibility;

										(B)a for-profit

				limited partnership, the sole general partner of which is an organization

				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph

				(A);

									(C)a corporation

				wholly owned and controlled by an organization meeting the requirements of

				clauses (i), (ii), and (iii) of subparagraph (A); and

									(D)a tribally

				designated housing entity (as defined in section 4 of the Native American

				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).

									(6)Very low-income

				veteran family

									(A)In

				generalSubject to

				subparagraphs (B) and (C), the term very low-income veteran family

				means a veteran family whose income does not exceed 50 percent of the median

				income for the area, as determined by the Secretary in accordance with this

				paragraph.

									(B)Adjustments for

				family sizeThe Secretary

				shall make appropriate adjustments to the income requirement under subparagraph

				(A) based on family size.

									(C)Adjustments for

				housing costsThe Secretary

				may establish an income ceiling higher or lower than 50 percent of the median

				income for an area if the Secretary determines that such variations are

				necessary because the area has unusually high or low construction costs, fair

				market rents (as determined under section 8 of the United States Housing Act of

				1937 (42 U.S.C. 1437f)), or family incomes.

									(7)Veteran

				familyThe term veteran

				family includes a veteran who is a single person and a family in which

				the head of household or the spouse of the head of household is a

				veteran.

								.

				(2)Clerical

			 amendmentThe table of section at the beginning of chapter 20 of

			 title 38, United States Code, is amended by inserting after the item relating

			 to section 2043 the following:

					

						

							2044. Financial assistance for supportive services for very

				low-income veteran families in permanent

				housing.

						

						.

				

